Mr. Justice Scott, dissenting: One of the causes for Avhich a divorce may be granted, as contained in our statute, is, “that either party at the time of such marriage Avas and continues to be naturally impotent.” The evidence found in the record, in my opinion, makes a case exactly Avithin the meaning of the statute, and I can not understand Avhy the court below refused the relief asked in the bill. The facts and circumstances in evidence, it seems to me, show beyond doubt that defendant was, at the time of the marriage, naturally impotent, and was so at the time of filing the bill. The case, in its nature, is not susceptible of more direct proof. It is also evident from the testimony that the infirmity of defendant is incurable. The fact that complainant lived with defendant for a period longer than was necessary for him to be cured of his weakness, if it were possible, ought not to bar her of relief. The delay may be excused on account of that repugnance every woman possessed of the slightest refinement would have to applying for a divorce for the cause alleged. Under our law, written as plainly as it can be expressed in the statute book, complainant is entitled to have the marriage relations existing between herself and defendant dissolved, and as the relief sought for the cause set forth is not forbidden by any consideration of sound morality, it ought to have been granted.